Citation Nr: 1612767	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for heart murmur; and if so, whether service connection for heart murmur is warranted. 

2.  Entitlement to service connection for a left knee condition. 

3.  Entitlement to service connection for a left hand condition. 

4.  Entitlement to a service connection for an acquired psychiatric disorder, to include anxiety, depression and nervous condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 10, 1969 to May 2, 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran had previously filed a claim of entitlement to service connection for a heart condition and a nervous condition in July 1969 that was denied by the RO in a March 1970 rating decision.  In a March 1970 letter, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The letter informed the Veteran of his right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement (NOD), nor was new and material evidence received within one year of the rating decision.  Thus, the March 1970 rating decision became final by operation of law, except the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The Veteran initiated the claim underlying this current decision in a statement dated in September 2010.  In that statement, the Veteran requested that his claims for heart condition and nervous condition be reopened.  He also set forth claims of service connection for left hand condition and left knee condition, respectively.   Both the request to reopen the heart condition claim and the request to reopen the nervous condition claim were denied by the RO in August 2011.  The Veteran thereafter filed a NOD in October 2011.  After the RO issued a statement of the case in July 2013 maintaining the denial of the requests to reopen both the heart condition and the nervous condition claims, the Veteran's requests were forwarded to the Board for its review. 
The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must determine whether new and material evidence has been presented before it can reopen either the Veteran's heart condition claim or his nervous condition claim and consider them on the merits, regardless of the RO's action.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board further notes that in the August 2011 rating decision, the RO denied the Veteran's request to reopen a claim of service connection for a psychiatric condition, and specified that the Veteran claimed the psychiatric condition as anxiety, depression, and nervous condition.  As a function of the Board's de novo review authority, and in consideration of the fact that the Veteran's original claim for the same underlying issues was denied in a final RO decision dated in March 1970, the Board has characterized the Veteran's claim as a claim for an acquired psychiatric disorder, to include anxiety, depression and nervous condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).

In February 2016, the Veteran testified at a video conference hearing at the Houston RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

The Veteran submitted additional evidence subsequent to the issuance of the most recent adjudicative decision by the RO in the form of a personal statement dated in February 2016.  During the February 2016 hearing, the Veteran's representative indicated that he was waiving initial RO review of the statement pursuant to 38 C.F.R. § 20.1304(C).


The reopened claim of service connection for heart murmur, as well as the original claims of service connection for a left hand condition and a left knee condition, are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  In a final rating decision dated in March 1970, the RO denied the Veteran's claim of service connection for a heart murmur and a nervous condition.

2.  Evidence received since the March 1970 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a heart murmur, and raises a reasonable possibility of substantiating such claim.

3.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the February 2016 Board hearing that he requested a withdrawal of his request to reopen his claim of service connection for an acquired psychiatric disorder, to include anxiety, depression and nervous condition.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a heart murmur may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and nervous condition, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the Board's decision to reopen the claim of service connection for a heart murmur is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Heart Murmur Claim

As stated previously, the March 1970 rating decision is final by operation of law, and the heart murmur claim may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

At the time of the RO's issuance of its March 1970 rating decision, the evidence available for review by the RO included the Veteran's service treatment records, a letter from a Dr. Glen, and the results of an August 1969 VA examination.  

The Veteran's January 1969 entrance examination does not note any problems related to a heart murmur, and the examiner found that the Veteran was fit for military service.  Thereafter, on a March 1969 outpatient record, the Veteran complained of chest pain.  His blood pressure was 140/100.  The examiner's impression was that the chest pain was an anxiety reaction. 

The STRs show that the Veteran was followed up with additional consultations regarding his heart condition and was afforded a full cardiology examination in April 1969.  At that examination, the Veteran reported that he had trouble breathing and was experiencing chest pain described as a "squeezing sensation."  According to the Veteran, he was told by his mother that several years ago he probably had a heart murmur which was the result of his heart beating against his lungs.  After a physical examination, including an electrocardiogram and a chest X-ray, the examiner diagnosed either a mitral insufficiency or a small, insignificant ventricular septal defect.  The examiner admitted that he could not differentiate between the mitral insufficiency and the ventricular septal defect, but he did opine that the Veteran's symptoms were not related to heart disease but were psychiatric in origin.  The examiner recommended that the Veteran be discharged from the Marine Corps.  

Following the cardiology examination, the Veteran was referred to the Medical Board for a finding on whether he should be discharged.  According to the Medical Board Report, dated in April 1969, the Veteran informed the Medical Board that he first became aware of a heart murmur on routine physical examination one week prior to his enlistment.  He also told the Medical Board that the doctor at that examination stated that he felt the murmur was due to a close association of the heart on the lungs and did not represent disease.  The Board went on to note that no heart murmur was reported on the entrance examination and that the Veteran complained of chest pain while on active duty during basic training.  The Medical Board concluded by recommending the Veteran be discharged from active military service.  Furthermore, the Medical Board found that the heart murmur was neither incurred in nor aggravated by a period of active military service.  The Veteran signed his name to a corresponding April 1969 statement certifying his full understanding of the consequences of the Medical Board's determination and endorsing his discharge from the Marine Corps.

In support of his original claim of entitlement to service connection for heart murmur and a nervous condition, the Veteran submitted a statement from his former primary care physician, a Dr. Glen, which was dated in May 1969.  In that statement, Dr. Glen stated that he reviewed all of the Veteran's medical records from the time of his birth until his last examination of him in June 1965, and found no documentation of any heart murmur or any other evidence of organic disease of the heart or vascular statement. 

The Veteran was afforded a VA examination in August 1969 for the purpose of evaluating the nature and etiology of his heart condition.  The Veteran reported that he was diagnosed with a heart murmur following a fainting episode during basic training in February 1969.  He also told the examiner that prior to entry into service he had no symptoms relating to a heart condition and no knowledge of a heart murmur.  According to the Veteran, he went to a VA hospital after he was discharged and was found to not have any heart murmur upon examination.  After a physical examination, the examiner determined that no significant cardiovascular disease was indicated, and offered no formal diagnosis. 

Based on the evidence available at the time of the March 1970 rating decision, the RO denied service connection for a heart murmur.  In support thereof, the Board noted that the entrance exam was negative for any heart conditions and referred to the August 1969 VA examiner's finding of no indicated cardiovascular disease.  The RO did acknowledge that it was unclear whether the Veteran actually had a heart murmur or other cardiovascular condition prior to entering service, but it discounted the confusion by relying on the determination of the Medical Board that the Veteran had a congenital heart disease that preexisted service and his resulting discharge from service that was based on his preexisting congenital heart disease.  

The evidence received since the March 1970 rating decision consists of a November 2010 VA examination, a February 2016 hearing before the undersigned, and personal statements from the Veteran. 

During the 2010 VA examination, the Veteran reported that he had experienced symptoms of a heart murmur since the condition was diagnosed in 1969, to include angina and shortness of breath.  According to him, the symptoms arose with exertion from work or exercise and occurred constantly.  After a review of the claims file and a physical examination that included a chest X-ray, the examiner diagnosed Grade II/VI Pansystolic Heart Murmur.  The examiner then opined that it is at least as likely as not that the current heart murmur is related to the preexisting murmur found in the service and before service.  The examiner also noted that the Medical Board report stated that the condition was not aggravated by military service. 

The Veteran was afforded an opportunity to testify regarding his heart condition before the undersigned at a February 2016 hearing.  When he was asked to describe his history of symptoms, he related that he blacked out while running in basic training and was transported by ambulance to the base hospital, where he was diagnosed with a heart murmur.  He then stated that he had no awareness of a heart condition prior to his in-service diagnosis and that he used to run track in high school and never experienced any heart condition symptoms.  According to the Veteran, he had been receiving treatment for his heart condition from the VA Outpatient Clinic in Texas City. 

In a February 2016 statement, the Veteran stated that he never experienced any symptoms of a heart condition before he started having shortness of breath and tightness in his chest during basic training.  He then explained that the finding by the examiner who carried out the April 1969 examination that he had been diagnosed with a heart murmur a week prior to his entrance into service was based on a miscommunication whereby he meant to tell the examiner that he was diagnosed with a heart murmur a week prior to the April 1969 examination.  Accordingly, the Veteran asserted that the Medical Board's determination that the heart murmur preexisted service was erroneous as it was based on this miscommunication in the April 1969 examination. 

The Veteran's February 2016 statement, coupled with the November 2010 VA examination and the February 2016 hearing testimony, constitutes new and material evidence because together they provide support for a finding that the Veteran's heart murmur did not exist prior to service.  This evidence related to an unestablished fact necessary to substantiate the Veteran's claim, namely, that the heart murmur noted during service did not exist prior to service and therefore can form the basis of a claim of service connection for a heart murmur.  Accordingly, the claim of service connection for a heart murmur may be reopened. 

Acquired Psychiatric Disorder Claim

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at the February 2016 hearing that he wished to withdraw the service connection claim for an acquired psychiatric disorder.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the acquired psychiatric disorder claim.  Accordingly, the Board does not have jurisdiction to review the acquired psychiatric disorder claim and the appeal is dismissed insofar as the acquired psychiatric disorder claim is concerned.


ORDER

1.  The appeal to reopen a claim of service connection for a heart murmur is reopened.  To this extent only the appeal is granted

2.  The appeal seeking service connection for an acquired psychiatric disorder, to include anxiety, depression and nervous condition, is dismissed.


REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to service connection for heart murmur, left hand condition, and left knee condition, further development of the record is necessary.  With regards to the Veteran's heart murmur claim, the Veteran has raised the possibility through his February 2016 statement and his testimony during the February 2016 hearing that his heart murmur condition did not exist prior to service.  It is therefore necessary for a VA medical examiner to evaluate the Veteran's claims file and provide an opinion as to whether the Veteran's diagnosed heart murmur preexisted service and, if so, whether that condition was aggravated by service. 

As for the left hand and left knee conditions, VA treatment records and the Veteran's own statements reflect the fact that the Veteran currently experiences symptoms of a left knee condition, diagnosed as osteoarthritis, as well as symptoms of a left hand condition, diagnosed variously as bilateral median motor neuropathy, osteoarthritis, and rheumatoid arthritis.  Accordingly, a VA medical examination is needed which evaluates the nature and etiology of the Veteran's left hand and left knee conditions, respectively. 

Outpatient records from the Galveston, Texas VA outpatient clinic dated from August 2005 to June 2011 indicate that the Veteran had first complained of left knee pain in January 2010.  A January 2010 nurse's note states that the Veteran reported that he had a history of arthritis and arthroscopic surgery on the left knee.  According to a February 2010 outpatient record, the Veteran subsequently was afforded an X-ray examination of his left knee, which resulted in a diagnosis of osteoarthritis.  The Veteran's VA treatment records reflect continuing treatment for left knee osteoarthritis following this February 2010 diagnosis. 

The only complaint of symptoms related to a left knee condition while in service is on an April 1969 outpatient record, wherein the Veteran complained of bilateral knee pain.  After a physical examination showed mild tenderness in the area anterior to the medial collateral ligament bilaterally, the examiner wrote that there was an unknown etiology for the Veteran's knee pain. 

The first indication of a left hand condition in VA treatment records is in a September 2007 outpatient record from the Galveston VA outpatient clinic, wherein the Veteran reported that he was diagnosed with rheumatoid arthritis 20 years prior.  Thereafter, during a March 2009 follow-up visit at the Galveston VA outpatient clinic, the Veteran reported severe paresthesia's of all fingertips which he related to an episode of electrocution while on the job.  The Veteran also reported that he was seen by a private doctor and was told he may have carpal tunnel syndrome.  A rehabilitation consult dated in June 2009 from the Houston, Texas VA medical center reflects that the Veteran complained of left hand constant numbness in 3rd and 4th fingers, which he stated started one week after receiving an electrical injury to both hands.  After a physical examination including a motor nerve conduction study, the Veteran was diagnosed with bilateral median motor neuropathy.  The Veteran's VA treatment records reflect continuing complaints of and treatment for a left hand condition. 

An outpatient record dated in February 1969 while the Veteran was in service indicates that he complained of pain in his left hand over the distal metacarpal which he attributed to having his hand hit while in close combat during basic training.  A March 1969 X-ray examination report reflects that the Veteran was afforded an X-ray examination of his left hand which revealed no radiological evidence of bone disease. 

In his most recent statements submitted in February 2016, the Veteran asserted that he has had issues with his left knee dislocating and clicking when he stands up or walks ever since an injury he experienced during basic training in 1969.  He also asserted that his left hand was hit hard during a training exercise in basic training which resulted in hampering his ability to grasp with his left hand and a persistent burning numbness in his left hand. 

As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran was afforded a VA examination in November 2010 for the purpose of evaluating the nature and etiology of his left hand and left knee conditions.  After a review of the claims file and an in-person examination, the examiner rendered no diagnosis relating to either a left knee or left hand condition, determining instead that there was no pathology to render a diagnosis. 

The Board acknowledges that the November 2010 VA examiner declined to offer a diagnosis of either a left knee or left hand condition based on a physical examination and supported this determination with a thorough rationale.  However, the Board finds that the November 2010 VA examination was insufficient because it did not take into consideration the Veteran's own statements regarding his symptoms of left hand and left knee conditions or the documented diagnoses by VA medical centers of both left hand and left knee conditions.  The Board also notes that the VA examination occurred over 5 years ago.  It is therefore necessary pursuant to McLendon to schedule the Veteran for a new VA examination in order to have a VA examiner determine whether the Veteran has a left hand and/or left knee condition and then provide an opinion as to the nature and etiology of any diagnosed left hand and/or left knee condition.  In addition, as discussed previously, a new VA examination is necessary in order to provide an opinion as to whether the heart murmur condition preexisted service, and if so, whether the heart murmur condition was aggravated by service. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated records
documenting the Veteran's treatment for a heart murmur condition, left knee condition, and/or left hand condition at the Galveston VA outpatient clinic or at any other VA medical facility. 

2. After completion of the foregoing, schedule the
Veteran for a VA examination for the purpose of obtaining an opinion regarding the nature and etiology of any left hand condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any left hand condition symptoms.  

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the VA outpatient records from the Galveston VA outpatient clinic and the Houston VAMC, including the first reporting of a diagnosis of rheumatoid arthritis in September 2007, the Veteran's reporting of possible carpal tunnel syndrome diagnosis in March 2009, and the diagnosis of bilateral median motor neuropathy in June 2009.  In addition, the examiner should review the documented complaints of a left hand injury in-service as reflected by a February 1969 outpatient record and a March 1969 X-ray examination.  The examiner should also review the most recent statement submitted by the Veteran in support of his claim in February 2016, wherein he asserted that his symptoms of a left hand condition began in service and have persisted to the present day. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to diagnose any current left hand condition.  For each left hand condition identified, the examiner must furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the left hand condition began in or is otherwise attributable to the Veteran's active duty service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

3. Schedule the Veteran for a VA examination for the 
purpose of obtaining an opinion regarding the nature and etiology of any left knee condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any left knee condition symptoms.  

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the VA outpatient records from the Galveston VA outpatient clinic, including the first complaint of left knee pain in January 2010, the Veteran's reporting of a history of arthritis and arthroscopic surgery in January 2010, and the diagnosis of osteoarthritis in February 2010.  In addition, the examiner should review the documented 
in-service complaint of knee pain and the corresponding bilateral knee examination in an April 1969 outpatient record.  The examiner should also review the most recent statement submitted by the Veteran in support of his claim in February 2016, wherein he asserted that his symptoms of a left knee condition began in service and have persisted to the present day. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to diagnose any current left knee condition.  For each left knee condition identified, the examiner must furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the left knee condition began in or is otherwise attributable to the Veteran's active duty service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

4.  Schedule the Veteran for a VA examination with a cardiologist for the purpose of obtaining an opinion as to whether the Veteran had a heart murmur condition that preexisted service and if so, whether the heart murmur condition was aggravated by service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any heart murmur symptoms.  
The cardiologist is asked to review the entire record, including the Veteran's statement and STRs, and render medical opinions addressing the following: 

a.  The Veteran was afforded a cardiology examination in April 1969, the result of which he was diagnosed with a heart murmur condition, characterized as either a mitral insufficiency or a small, insignificant ventricular septal defect.  The examiner found that the Veteran's symptoms were psychiatric in origin.  He also noted that the Veteran reported that his mother had told him he had a heart murmur several years prior to entering service. 

Thereafter, an April 1969 Medical Board report indicates that the Veteran reported that he became aware of a heart murmur on routine physical examination one week prior to enlistment.  The Medical Board recommended that he be discharged on the basis of a congenital heart murmur condition that preexisted service and was not aggravated by service. 

In a February 2016 statement, the Veteran contended that he did not report to the Medical Board that he first became aware of a heart murmur one week prior to enlistment but rather that he became aware of the heart murmur one week prior to the Medical Board review.  Due to this asserted miscommunication, the Veteran believes that the finding that his heart murmur preexisted service was erroneous. 

Taking into consideration the above facts as well as the rest of the claims file, did any heart murmur condition clearly and unmistakably exist prior to the Veteran's induction into active duty service in February 1969? 

b.  If a heart murmur condition clearly and unmistakably preexisted service, was it clearly and unmistakably not aggravated as a result of active duty service?  The Veteran's STRs indicate that the Veteran fainted while running during basic training in March 1969 and reported complaints of chest pain while being treated in-service prior to his Medical Board review in April 1969. 

c.  If a heart murmur condition did not clearly and unmistakably preexist service and was clearly and unmistakably not aggravated as a result of active duty service, is it more likely than not (i.e. probability greater than 50 percent), at least as likely as not (i.e. probability of 50 percent), or less likely than not (i.e. probability less than 50 percent), that it is directly related or otherwise attributable to active duty service? 

All indicated tests and studies should be accomplished (with all results made available to the cardiologist prior to the completion of his or her report), and all clinical findings should be reported in detail.  The cardiologist should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the cardiologist is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the cardiologist should provide a rationale for doing so.

If the cardiologist is unable to provide the requested opinion without resorting to speculation, the cardiologist should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the cardiologist does not have the necessary knowledge or training. 

5.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


